DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/30/2022 has been entered.

Status of Claims
Claims 2-17 and 19-23 are pending in the application with claims 10 and 19-23 withdrawn. Claims 2-9 and 11-17 are examined herein.

Response to Arguments
Applicant’s arguments filed 03/30/2022 have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 11-12 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 2, as currently amended, requires “the reactor vessel is configured to stop release of the portion of the coolant when a pressure in the containment region exceeds a threshold value” (emphasis added). This limitation is not adequately supported in the disclosure as filed. The specification as filed discloses “[o]nce the pressure reaches the upper threshold value, the flow limiter 58 may close or otherwise prohibit the further release of the coolant 100 as vapor 41 into the containment vessel 54” (emphasis added) (PGPub, [0058]). There is no disclosure of the reactor vessel itself being configured to stop the release of coolant. The limitation is therefore new matter.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11-12 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Claim 2 recites “wherein the reactor vessel is configured to stop release of the portion of the coolant when a pressure in the containment region exceeds a threshold value.” It is unclear from the claim how the reactor vessel itself stops the release of the portion of the coolant. The claim appears to merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials, or steps that accomplish the function or achieve the result. See MPEP 2173.05(g). What structure or feature of the reactor vessel enables it to stop the release of coolant based on the pressure of the containment region? For purposes of examination, in view of claim 13 and [0058] of the instant application’s PGPub, examiner interprets the claim to mean the reactor vessel includes a structure, such as a valve, for stopping the release of coolant. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 2, 6-9, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 6,795,518 (“Conway”) in view of US Patent No. 2007/0076835 (“Tobimatsu”) further in view of US Patent No. 5,021,212 (“Kataoka”).

Regarding claim 2, Conway discloses (see Fig. 1) a power module assembly (1) comprising:
a reactor vessel (3) containing a reactor core (5) submerged in coolant (3:66-4:9);
a containment vessel (17) encapsulating the reactor core and forming a containment region outside of the reactor vessel, wherein the containment region is completely dry during a normal operation of the power module assembly (the inner surface of the containment wall is dry during normal operation), wherein the containment vessel is configured to receive at least a portion of the coolant from the reactor vessel during an emergency operation of the power module assembly (5:49-52, 5:61-6:13), and wherein the containment vessel is configured to prohibit the portion of the coolant received from the reactor vessel from escaping out of the containment vessel (1:28-30; the containment vessel is shown as a closed vessel).

Conway does not appear to disclose the reactor vessel is configured to stop release of the portion of the coolant when a pressure in the containment region exceeds a threshold value. However, Conway discloses a vent (63) configured to equalize pressure between the reactor vessel and the containment vessel (7:27-33) and further discloses limiting the peak pressure in the containment vessel (2:54-56, 3:24-30; see also Fig. 3 (reference numeral 65)). 

	Tobimatsu teaches (see Figs. 7-8) a power module assembly comprising a containment vessel (1) and further discloses a vent (31) configured to stop release of coolant when a pressure in the containment region exceeds a threshold value ([0038], [0060]-[0061]). 

It would have been obvious to a person having ordinary skill in the art (“POSA”) to modify the vent of Conway in view of the pressure-responsive vent teachings of Tobimatsu for the predictable purpose of limiting the peak pressure in the containment vessel, as suggested by Conway, and automatically preventing the pressure in the containment vessel from becoming higher than a threshold value (Tobimatsu, [0058], [0061]; see also Conway, 3:24-30). 

Further, although Conway shows valves on flow-paths (59, 60) through which water from the containment vessel can be fed into the reactor vessel (Fig. 1, 6:24-29), Conway does not appear to disclose these valves are one-way valves.

Kataoka teaches (see Figs. 1-2) a power module assembly comprising a reactor vessel (2), a containment vessel (7), and a one-way flow valve (21) positioned between the reactor vessel and the containment vessel to (a) permit at least some of a portion of a coolant received from the reactor vessel to return therethrough from the containment vessel back into the reactor vessel (6:15-20, 7:38-44) and (b) inhibit the coolant from flowing therethrough from the reactor vessel to the containment vessel (6:15-23).

It would have been obvious to a POSA to combine the one-way flow valve teaching of Kataoka with the assembly of Conway-Tobimatsu because Kataoka teaches this prevents high pressure cooling water from flowing into the containment during normal operation and secures the safety of the core (6:20-23, 7:45-47).

Regarding claim 6, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 2 and further teaches the assembly further comprising a vapor vent (63) configured to, during the emergency operation, (i) release the portion of the coolant in vapor form from the reactor vessel and into the containment vessel (Conway, Fig. 1, 5:51-6:16, 7:27-33) and (ii) stop release of the portion of the coolant when the pressure in the containment region exceeds the threshold value (Tobimatsu, [0038], [0058], [0060]-[0061]), wherein the emergency operation includes overheating of the reactor core (Conway, 1:30-34, 5:51-6:16). A POSA would have been motivated to combine Conway, Tobimatsu, and Kataoka as discussed above with regards to claim 2.

Regarding claim 7, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 6. Kataoka further teaches wherein the flow valve is positioned to allow at least some of the portion of the coolant received from the reactor vessel to flow back into the reactor vessel from the containment vessel once a steady state condition is reached between a level of coolant in the reactor vessel and a level of coolant in the containment vessel (Fig. 2, 7:38-47). A POSA would have been motivated to combine Conway, Tobimatsu, and Kataoka as discussed above with regards to claim 2. 

Regarding claim 8, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 2. Conway further discloses wherein the emergency operation is a pressure event, wherein the reactor vessel is configured to release the portion of the coolant into the containment region in response to the pressure event, and wherein the containment region remains substantially dry during normal operation of the power module assembly prior to the pressure event (2:65-3:2; see Fig. 1; the inner surface of the containment wall is dry during normal operation). 

Regarding claim 9, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 8. Conway further discloses wherein the portion of the coolant fills the containment region after the emergency operation (5:49-52, 5:61-6:13).

Regarding claim 13, Conway discloses (see Fig. 1) a power module assembly (1) comprising:
a reactor vessel (3) housing a reactor core (5), wherein the reactor vessel further houses a coolant during a normal mode of operation (3:66-4:9);
a containment vessel (17) encapsulating the reactor vessel and defining a containment region outside of the reactor vessel, wherein the containment region is completely dry during the normal mode of operation (see Fig. 1; the inner surface of the containment wall is dry during normal operation); and
a first valve (63) positioned to permit the release of at least a portion of the coolant, in a vapor form, from the reactor vessel and into the containment region during an emergency mode of operation (Fig. 1, 5:51-6:16, 7:27-33).

Conway does not appear to disclose the first valve is configured to stop release of the coolant when a pressure in the containment region exceeds a threshold value. However, Conway discloses the first valve (63) is configured to equalize pressure between the reactor vessel and the containment vessel (7:27-33) and further discloses limiting the peak pressure in the containment vessel (2:54-55; see also Fig. 3 (reference numeral 65)).

	Tobimatsu teaches (see Figs. 7-8) a power module assembly comprising a containment vessel (1) and further discloses a vent (31) configured to stop release of coolant when a pressure in the containment region exceeds a threshold value ([0038], [0060]-[0061]). 

It would have been obvious to a POSA to modify the valve of Conway in view of the pressure-responsive valve teachings of Tobimatsu for the predictable purpose of limiting the peak pressure in the containment vessel, as suggested by Conway, and automatically preventing the pressure in the containment vessel from becoming higher than a threshold value (Tobimatsu, [0058], [0061]; see also Conway, 3:24-30). 
Further, although Conway shows additional valves on flow-paths (59, 60) through which water from the containment vessel can be fed into the reactor vessel (Fig. 1, 6:24-29), Conway does not disclose these valves are one-way valves. 

	Kataoka teaches (see Figs. 1-2) a power module assembly comprising a reactor vessel (2), a containment vessel (7), and a one-way valve (21) positioned to (a) permit at least some of a portion of a coolant received in the containment region to return therethrough back into the reactor vessel after an emergency mode of operation (6:15-20, 7:38-44) and (b) inhibit the coolant from flowing therethrough from the reactor vessel to the containment vessel during the emergency mode of operation (6:15-23).

	It would have been obvious to a POSA to combine the one-way valve of Kataoka with the assembly of Conway-Tobimatsu because Kataoka teaches this prevents high pressure cooling water from flowing into the containment during normal operation and secures safety of the core (6:20-23, 7:45-47).

Claims 3-5 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway in view of Tobimatsu and Kataoka further in view of US Patent No. 4,473,528 (“Kleimola”).

Regarding claims 3-4, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 2, but does not teach the assembly further comprising a pump to maintain the containment region in at least a partial vacuum or below atmospheric pressure. 

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, the assembly further comprising a pump to maintain the containment region in at least a partial vacuum or below atmospheric pressure (10:42-47, 13:1-2; see 7:19-22). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Tobimatsu-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 5, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 2, but does not teach wherein the containment is evacuated of gases during normal operation of the power module. 

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is evacuated of gases during normal operation of the power module assembly to reduce convective heat transfer between the reactor core and the reactor vessel (7:19-22, 10:42-47; additionally, [0037] of the instant application’s PGPub states that a reduction in convective heat transfer may be observed at approximately 300 torr, which examiner notes is about 5.8 psia; Kleimola teaches maintaining the containment region at less than 2 psia and therefore teaches the claimed limitation). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Tobimatsu-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 14, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation.

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a normal mode of operation (7:19-22, 10:42-47; see [0038] of the instant application’s PGPub). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Tobimatsu-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 15, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation.

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a normal mode of operation (7:19-22, 10:42-47; additionally, [0037] of the instant application’s PGPub states that a reduction in convective heat transfer may be observed at approximately 300 torr, which examiner notes is about 5.8 psia; Kleimola teaches maintaining the containment region at less than 2 psia and therefore teaches the claimed limitation; see [0038] of the instant application’s PGPub). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Tobimatsu-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 16, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation.

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a normal mode of operation (7:19-22, 10:42-47). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Tobimatsu-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

	The combination of Conway-Tobimatsu-Kataoka-Kleimola teaches wherein the vacuum is configured to draw the coolant through the first valve from the reactor vessel into the containment region during the emergency mode of operation (Conway, Fig. 1, 5:51-6:16, 7:27-33; Kleimola, 7:19-22, 10:42-47; Conway discloses coolant in the form of steam flows from the reactor vessel into the containment region via the first valve during the emergency mode of operation; Kleimola teaches maintaining the containment region at a high vacuum; therefore, due to the pressure differential between the pressurized reactor vessel and the containment region at a high vacuum during the emergency mode of operation, coolant would be drawn from the reactor vessel into the containment region; see Kleimola, 11:41-47; see also [0038] of the instant application’s PGPub).

Regarding claim 17, Conway in view of Tobimatsu, Kataoka, and Kleimola teaches the power module assembly of claim 16 and further teaches wherein, during the emergency mode of operation, the vacuum is configured to draw the coolant through the first valve from the reactor vessel into the containment vessel without using a separate pump or elevated holding tank (Conway, Fig. 1, 5:51-6:16, 7:27-33; Kleimola, 7:19-22, 10:42-47; Conway discloses coolant in the form of steam flows from the reactor vessel into the containment region via the first valve during the emergency mode of operation; Kleimola teaches maintaining the containment region at a high vacuum; therefore, coolant would be drawn from the reactor vessel into the containment region due to the pressure differential between the pressurized reactor vessel and the containment region at a high vacuum during the emergency mode of operation; see Kleimola, 11:41-47; see also [0038] of instant application’s PGPub). A POSA would have been motivated to combine Conway, Tobimatsu, Kataoka, and Kleimola as discussed above with regards to claim 16.

Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway in view of Tobimatsu and Kataoka further in view of Applicant Admitted Prior Art (“AAPA”) (citations refer to PGPub 2018/0151262).

Regarding claim 11, Conway in view of Tobimatsu and Kataoka teaches the power module assembly of claim 2. Conway further discloses the assembly further comprising a vapor vent (63) configured to release the portion of the coolant in vapor form from the reactor vessel and into the containment vessel during the emergency operation, wherein the containment vessel includes an inner surface facing the reactor vessel (Fig. 1, 5:51-6:16, 7:27-33).

Conway discloses the inner surface has a spherical upper end (19) (Fig. 1), but does not disclose wherein the inner surface is shaped as recited in claim 11.

AAPA teaches (see Fig. 1) a power module assembly (20) comprising a reactor vessel (2) and a containment vessel (4), wherein the containment vessel includes an inner surface facing the reactor vessel, wherein the inner surface is shaped such that the coolant in vapor form condenses on the inner surface of the containment vessel to reduce a pressure in the containment vessel at a same rate that the coolant in vapor form is released into the containment vessel and adds pressure to the containment vessel ([0007]; Examiner notes the limitation “wherein the inner surface is shaped such that the coolant in vapor form condenses on the inner surface of the containment vessel to reduce a pressure in the containment vessel at a same rate that the coolant in vapor form is released into the containment vessel and adds pressure to the containment vessel” is a desired result-type limitation that is fulfilled by the shapes as disclosed in [0029] of the instant application’s PGPub; therefore, since AAPA also has these shapes, it is capable of achieving the desired result). 

	It would have been obvious to a POSA to modify the shape of the containment vessel of Conway-Tobimatsu-Kataoka in view of the teachings of AAPA. The skilled artisan would recognize the elongated cylindrical containment as taught by AAPA as a space-efficient shape, and would have therefore been motivated to utilize this shape in order to save space. 

Regarding claim 12, Conway in view of Tobimatsu, Kataoka, and AAPA teaches the power module assembly of claim 11 and further teaches wherein the coolant in vapor form is released into the containment vessel to remove a decay heat of the reactor core primarily through the condensation of the coolant on the inner surface of the containment vessel (Conway, Fig. 1, 5:51-6:16, 7:27-33; AAPA, Fig. 1, [0007]). A POSA would have been motivated to combine Conway, Tobimatsu, Kataoka, and AAPA as discussed above with regards to claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646